DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The end of claim 5 is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Predick et al. (U.S. Publication No.2017/0367842 A1; hereinafter “Predick”).
Regarding claim 17, Predick also discloses a method of positioning an interbody fusion device, the method comprising: inserting an implant (10) between first and second vertebral bodies (para.0059), the implant including a first endplate (12) for contacting the first vertebral 
Regarding claim 18, Predick further discloses wherein the actuating step includes translating a first and second sliding pin (first and second control members 20 and 22) until the first and second sliding pins meet resistance between the first and second endplates (para.0067).
	Regarding claim 19, Predick further discloses wherein during the inserting step, the first and second sliding pins are positioned medially to allow the implant to pivot into the natural state of the vertebrae (the projections and recesses have a relatively loose fit to enable a desired angular offset between the adjustable member 14 and the base member 12, see end of para.0066). It is noted that the phrase “medially” is a relative term and when implant 10 is inserted into the spine between upper and lower vertebrae (para.0058), it can be viewed as medially inserted depending on the user’s perspective.

    PNG
    media_image1.png
    381
    927
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    850
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    853
    536
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    689
    521
    media_image4.png
    Greyscale

Response to Arguments
Regarding the rejection of claims 17-19, the Applicant failed to amend the claims, or submit arguments.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Claims 17-19 continue to stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Predick (U.S. Publication No.2017/0367842 A1).


Allowable Subject Matter
Claims 1-16 and 20 are allowed.
	Claims 1-16 and 20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest An intervertebral implant comprising: a first endplate; a second endplate pivotally coupled to the first endplate by a pivot pin; a first sliding pin slidably disposed between the first and second endplates and on a first side of the pivot pin; a second sliding pin disposed on a second side of the pivot pin opposite the first side; and a shaft extending at least partially through the first sliding pin, wherein actuation of the shaft locks the first and second endplates with respect to each other.
As discussed during the interview held on 10/13/2021, Predick fails to disclose a first sliding pin slidably disposed between the first and second endplates and on a first side of the pivot pin; and a second sliding pin disposed on a second side of the pivot pin opposite the first side.


    PNG
    media_image5.png
    625
    545
    media_image5.png
    Greyscale

	



    PNG
    media_image6.png
    528
    647
    media_image6.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773